Citation Nr: 0617049	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of contusion of the left kidney.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for testicular cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection for residuals of contusion of the left 
kidney.  The RO also denied service connection for 
hypertension, arterial sclerotic heart disease, and bilateral 
testicular cancer.

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The Board herein grants reopening of a claim for service 
connection for residuals of contusion of the left kidney.  
That reopened claim is then addressed in the REMAND portion 
of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
January 1972 rating decision denying service connection for 
residuals of contusion of the left kidney.

2.  Since the January 1972 rating decision, the veteran has 
reported that shortly after separation from service he 
received medical treatment for hematuria and left kidney area 
pain.

3.  The veteran's report of post-service medical treatment is 
significant to the question of whether a left kidney injury 
during service had residual effects after service.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for hypertension, heart disease, and testicular 
cancer.

5.  The veteran was in Vietnam during service.

6.  Hypertension was not present in service or within one 
year of the veteran's discharge from service; hypertension is 
not etiologically related to the veteran's exposure to 
herbicides or any other incident of service.

7.  Heart disease was not present in service or within one 
year of the veteran's discharge from service; heart disease 
is not etiologically related to the veteran's exposure to 
herbicides or any other incident of service.

8.  Testicular cancer was not present in service or within 
one year of the veteran's discharge from service; testicular 
cancer is not etiologically related to the veteran's exposure 
to herbicides or any other incident of service.


CONCLUSIONS OF LAW

1.  A January 1972 rating decision denying service connection 
for residuals of contusion of the left kidney is a final 
decision.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received; the claim 
for service connection for residuals of contusion of the left 
kidney is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran is presumed to have been exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

4.  Entitlement to service connection for hypertension is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 

5.  Entitlement to service connection for heart disease is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

6.  Entitlement to service connection for testicular cancer 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States of Appeals for Veterans Claims (Court) has 
held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in April 
2001 and September 2003.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
reopen previously denied claims and to substantiate claims 
for service connection.  That notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision herein, the Board denies service 
connection for hypertension, arterial sclerotic heart 
disease, and testicular cancer.  As those claims are denied, 
no rating or effective date will be assigned.  Therefore, 
there can be no possibility of prejudice to the veteran on 
the issues of ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
In November 2004, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claims.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA with respect to the 
claims for service connection for hypertension, heart 
disease, and testicular cancer.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the veteran's claims.

Request to Reopen Previously Denied Claim

In a January 1972 rating decision, the RO denied service 
connection for residuals of contusion of the left kidney.  A 
rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision 
is issued.  38 U.S.C.A. § 7105.  The veteran did not file an 
NOD with the RO's January 1972  rating decision.  Therefore, 
that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for a kidney condition in February 
2001.  Therefore, the version of the regulation in effect 
prior to the August 2001 revision applies to the veteran's 
claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
left kidney claim was the January 1972 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
evidence that was associated with the veteran's claims file 
prior to the January 1972 rating decision included the 
veteran's service medical records.  Those records show that 
in October 1970 the veteran fell against the side of a boat 
and bruised his left lower rib cage and lumbar area.  
Hematuria was noted, and the veteran was admitted for 
treatment of contusion of the left kidney.  The hematuria 
cleared after four days, and the veteran was released from 
the hospital about two weeks after the injury.  The records 
do not show any further treatment related to the kidney 
injury.  When the veteran was examined in December 1971 for 
separation from service, urinalysis was negative, and the 
genitourinary system was found to be normal.

The evidence that has been added to the claims file since the 
January 1972 rating decision includes statements from the 
veteran and post-service medical records.  The veteran has 
reported receiving treatment after service for recurrent 
hematuria and pain in the left kidney area.  He states that 
he was seen for those symptoms at a VA Hospital in Dallas, 
Texas, in 1971, soon after his separation from service.  
He states that he was told then that he could receive VA 
treatment for those symptoms, because he had sustained a 
kidney injury during service.

The records assembled at the time of the January 1972 rating 
decision contain no indication that the veteran had reported 
receiving treatment soon after service for kidney area pain 
and hematuria.  The reported treatment soon after service is 
relevant to the question of whether the veteran had a 
disorder residual to the kidney contusion that continued 
after service.  That report of treatment is sufficiently 
significant to a claim for service connection that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the veteran's statements constitute new and 
material evidence.  The Board grants reopening of the claim 
for service connection for residuals of contusion of the left 
kidney.

Additional evidentiary development is warranted with regard 
to the reopened claim.  That development is addressed in the 
remand portion of this decision.

Service Connection

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as cardiovascular 
disease (including hypertension and arteriosclerosis) and 
malignant tumors, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, under certain circumstances, service connection 
for specific diseases may be presumed if a veteran was 
exposed during service to certain herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
Certain specified diseases must become manifest within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service in order for service 
connection to be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran has reported that during service he was in Da 
Nang, Vietnam for three days in 1970, after being discharged 
from a hospital in Hong Kong, and before traveling to the 
Philippines.  The RO has not obtained service records that 
show the veteran's location throughout that period.  For the 
purpose of his VA claims, the Board accepts the veteran's 
report that he was in Vietnam during service.  The Board 
presumes that he was exposed to an herbicide agent during 
that service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

I.  Hypertension

The veteran's service medical records do not show any 
diagnosis of hypertension or any high blood pressure 
readings.  The veteran has reported that his hypertension was 
first diagnosed in 1978.  Medical records show that the 
veteran currently has hypertension.  

The veteran contends that his hypertension developed as a 
result of exposure to Agent Orange during service.  
Hypertension, however, is not included in the conditions, 
listed at 38 C.F.R. § 3.309(e), for which service connection 
may be presumed.  Thus, hypertension is not subject to a 
presumption of service connection based on herbicide 
exposure.

For service connection to be established for the veteran's 
hypertension, there must be direct evidence that the 
condition developed as a result of herbicide exposure during 
service, or direct evidence that the condition was incurred 
or aggravated in service.  The medical records associated 
with the veteran's claims file do not contain any medical 
finding or opinion linking the veteran's hypertension to 
herbicide exposure or to disease, injury, or any other event 
during service.  The veteran's hypertension was diagnosed 
several years after the veteran's service.  The Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's hypertension.

II.  Heart Disease

The veteran's service medical records do not show any 
complaints or disorders involving the heart.  The veteran has 
reported that he was diagnosed with hypertension, and started 
on medication for hypertension, in 1978.  He states that in 
2001 he had a heart attack, was diagnosed with arterial 
sclerotic heart disease, and underwent heart surgery.  The 
veteran is currently diagnosed with heart disease.  See 
November 2003 VA examination report.

The veteran asserts that his heart disease developed as a 
result of exposure to an herbicide agent during service.  
Although the veteran is presumed to have been exposed to an 
herbicide agent during service, heart disease is not among 
the listed conditions that are subject to a presumption of 
service connection based on herbicide exposure.  See 
38 C.F.R. § 3.309(e).  There is no medical finding or opinion 
linking the veteran's heart disease (first diagnosed many 
years after service) to herbicide exposure during service, or 
to any disease or injury in service.  The preponderance of 
the evidence is against service connection for the veteran's 
heart disease.

III.  Testicular Cancer

Medical records show that the veteran was diagnosed with 
bilateral testicular cancer in 1987.  The veteran contends 
that his testicular cancer developed as a result of herbicide 
exposure during service.  In his November 2004 hearing, the 
veteran reported that Dr. T, a urologist who treated him in 
1987, told him that herbicide agents that were used in 
Vietnam during the Vietnam War are carcinogens.  The claims 
file contains records of treatment of the veteran by Dr. T. 
for testicular cancer in 1987.  Those records do not include 
any opinion regarding the likelihood of a link between the 
veteran's testicular cancer and his exposure to herbicide 
agents during service.

The veteran was not diagnosed with testicular cancer during 
service.  Testicular cancer is not among the listed 
conditions that are subject to a presumption of service 
connection based on herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  There is no medical finding or opinion linking 
the veteran's testicular cancer (first diagnosed many years 
after service) to herbicide exposure or any other event in 
service.  The preponderance of the evidence, then, is against 
service connection for the veteran's testicular cancer.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an examinations are not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions and 
testimony in November 2004 alone are insufficient to support 
a grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's prostate cancer or eye 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value. In this regard, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  


ORDER

The claim of entitlement to service connection for residuals 
of contusion of the left kidney is reopened.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for testicular cancer is denied.


REMAND

The Board has reopened the veteran's claim for service 
connection for residuals of contusion of the left kidney, and 
VA must consider the reopened claim on its merits.  The 
veteran has stated that he received treatment for hematuria 
and left kidney area pain at the Dallas VA Hospital soon 
after his separation from service.  The claims file does not 
contain records of that treatment.  The Board remands the 
reopened claim for the RO to obtain the records of the VA 
medical treatment that the veteran reported.  On remand, the 
RO should also provide the veteran additional VCAA notice to 
meet the requirements explained by the Court, specifically, 
notice of what information and evidence not previously 
provided, if any, will assist in establishing a disability 
rating for any service-connected residuals of contusion of 
the left kidney and an effective date for service connection 
for such disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should obtain all records of 
treatment of the veteran at the VA 
Hospital in Dallas, Texas, in 1971 and 
1972.  The RO should document efforts to 
obtain such records and the responses 
received, and should associate records of 
the search and all medical records 
obtained with the veteran's claims file.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes of 
determining the etiology of residuals of a 
contusion of the left kidney.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
provide an opinion as to the likelihood 
any current left kidney pathology is a 
residual of the in service incident or is 
otherwise related to military service.  A 
complete rationale for any opinion 
expressed by the examiner must be 
provided.

4.  Thereafter, the RO should review the 
case.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


